19 F.3d 30
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lazaro Monroy DIAZ, Defendant-Appellant.
No. 93-50690.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 11, 1994.

Before:  FLETCHER, BRUNETTI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Lazaro Monroy Diaz appeals his 12-month sentence following entry of a guilty plea to transfer of false identification documents in violation of 18 U.S.C. Sec. 1028(a)(2).  Diaz contends the district court erred by denying his request to sentence him to twelve months plus one day of incarceration, thereby precluding him from receiving good-time credit under 18 U.S.C. Sec. 3624(b).  Diaz argues that the district court mistakenly believed Diaz would receive good time credits even for a sentence of twelve months.  We have jurisdiction under 28 U.S.C. 1291 and affirm.


3
A sentence within the properly calculated United States Sentencing Guidelines range is not appealable.   United States v. Young, 988 F.2d 1002, 1004 (9th Cir.1993).  Nonetheless, a defendant has a due process right to have his sentence based on accurate information.   United States v. Jones, 982 F.2d 380, 385 (9th Cir.1992).  Diaz' claim is therefore subject to appellate review.


4
A close reading of the record reveals that the district court was aware of the effect that imposing a twelve month, rather than a longer sentence, would have on Diaz' ability to receive good time credits.  In fact, Diaz informed the district court of the law regarding that issue.  The district court simply found that twelve months was the appropriate sentence.  Under these circumstances, we discern no sentencing error.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3